Case: 21-30040     Document: 00515979777         Page: 1     Date Filed: 08/16/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      August 16, 2021
                                  No. 21-30040                         Lyle W. Cayce
                                Summary Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Hugo Gomez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Middle District of Louisiana
                            USDC No. 3:19-CR-38-1


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Hugo Gomez pleaded guilty to drug and firearms offenses. The
   prosecution arose from a traffic stop. After a canine alerted to the presence
   of narcotics in the rental car Gomez was driving, officers conducted a search
   and discovered the methamphetamine and gun. Gomez argues that the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30040        Document: 00515979777        Page: 2   Date Filed: 08/16/2021




                                    No. 21-30040


   police officer did not have reasonable suspicion to prolong the traffic stop to
   the point at which the canine alerted. The district court disagreed with that
   claim, as do we.
          In considering a district court’s decision on a motion to suppress, we
   review findings of fact for clear error and conclusions of law de novo. United
   States v. Rounds, 749 F.3d 326, 337 (5th Cir. 2014). Whether there is
   sufficient evidence to support reasonable suspicion is a question of law
   subject to de novo review. United States v. Nelson, 990 F.3d 947, 952 (5th
   Cir. 2021).
          A traffic stop “may last no longer than necessary to address the traffic
   violation, and constitutional authority for the seizure ‘ends when tasks tied
   to the traffic infraction are—or reasonably should have been—completed.’”
   United States v. Reyes, 963 F.3d 482, 487 (5th Cir.) (quoting Rodriguez v.
   United States, 575 U.S. 348, 354 (2015)), cert. denied, 141 S. Ct. 861 (2020).
   However, “[i]f the officer develops reasonable suspicion of [additional
   criminal] activity in the course of the stop and before the initial purpose of
   the stop has been fulfilled, then the detention may continue until the new
   reasonable suspicion has been dispelled or confirmed.” Reyes, 963 F.3d at
   487-88. We look at the totality of the circumstances in determining whether
   an officer had reasonable suspicion. Id. at 488. Facts that appear innocent
   when viewed in isolation can contribute to reasonable suspicion when viewed
   collectively. United States v. Arvizu, 534 U.S. 266, 277 (2002).
          At the suppression hearing, the arresting officer testified about
   “specific and articulable facts” which created reasonable suspicion that
   criminal activity was afoot. See Reyes, 963 F.3d at 487. As a preliminary
   matter, Gomez and his passenger were traveling in a rental car on I-10, a
   major drug-trafficking route, from Laredo, Texas, to Destin, Florida. In
   response to the officer’s questioning, Gomez and his passenger gave




                                         2
Case: 21-30040      Document: 00515979777           Page: 3   Date Filed: 08/16/2021




                                    No. 21-30040


   inconsistent and evasive answers about their travel plans, and Gomez offered
   contradictory reasons for why he had rented a car instead of using the vehicle
   he owned. The arresting officer also testified that Gomez appeared nervous
   throughout the encounter and that a computer check revealed criminal
   history that included drug charges. Additionally, several facts of Gomez’s
   supposed travel plans—which combined a relatively long drive for a stay of
   one to three days—were implausible. While it may be that some of the
   officer’s observations, taken alone, are “readily susceptible to an innocent
   explanation,” we are to train our review of reasonable suspicion on the
   totality of the circumstances. Arvizu, 534 U.S. at 274.
          In sum, viewing the evidence in the light most favorable to the
   Government, the arresting officer had reasonable suspicion to prolong the
   stop. See United States v. Pack, 612 F.3d 341, 347, 361 (5th Cir.), modified on
   denial of reh’g, 622 F.3d 383 (5th Cir. 2010).
          AFFIRMED.




                                          3